DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 29, and 44 recites “an instrument configured to non-invasively apply pressure to effectuate a partial occlusion of an internal jugular vein of the subject” but fails to set forth any structural limitations to perform the recited function which renders the scope of the claim unclear. It is unclear as to what structure is included or excluded to perform the recited function.
The term "sufficiently" in claims 1, 29, and 44 is a relative term which renders the claim indefinite.  The term "sufficiently" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 10 recites “wherein the computer system is configured to determine a suspicion that clinical deterioration of the subject is predicted to occur” which renders the scope of the claim unclear. The claim recites relative subject matter that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 11 recites “wherein the computer system is configured to predict at least one of…clinical deterioration of the subject” which renders the scope of the claim unclear. The claim recites relative subject matter that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 14 recites “wherein the computer system is configured to send an alert predicting at least one of…clinical deterioration of the subject” which renders the scope of the claim unclear. The claim recites relative subject matter that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 21 recites “wherein one or more processors of the computer system are configured to determine a suspicion that clinical deterioration either occurred or is predicted” which renders the scope of the claim unclear. The claim recites relative subject matter that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 26 recites “wherein the computer system is configured to send an alert predicting future clinical deterioration of the subject…” which renders the scope of the claim unclear. The claim recites relative subject matter that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The terms “excessive” and “too short” are relative terms.
Claim 35 recites “further comprising…that clinical deterioration is either predicted to occur or inferred to have occurred” which renders the scope of the claim unclear. The claim recites relative subject matter that is not defined by the claim, the specification does not provide a standard for 
Claim 40 recites the limitation “further comprising monitoring the ICRS parameter dynamically” which renders the scope of the claim unclear. It is unclear what steps are included or excluded by the term “dynamically”.
Allowable Subject Matter
Claims 1, 29, and 44 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or render obvious the claimed combination of subject matter of a system and method comprising a multi-frequency ultrasound probe configured to emit and receive ultrasound waves into and from a head of a subject to produce a signal of brain tissue pulsations; an instrument configured to non-invasively apply pressure to effectuate a partial occlusion of an internal jugular vein, including a second ultrasound probe configured to produce a second signal for imaging the internal jugular vein; and a computer system configured to receive the signal and an output of the start time of the partial occlusion; the computer system also configured to derive from the signal of intracranial brain tissue pulsations an intracranial brain tissue pulsation waveform and to determine a length of time from the start time to a subsequent time at which the waveform is sufficiently compressed so as to exhibit a predefined decline in variability of at least 10%, the computer system also configured to receive the second signal and to derive images of the internal jugular vein.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pranevicius et al. discloses a system for detecting and measuring intracranial pressure. Yost et al. discloses a system for detecting and measuring intracranial pressure. Allocca discloses a system for detecting and measuring intracranial pressure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609.  The examiner can normally be reached on M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/PETER LUONG/Primary Examiner, Art Unit 3793